Citation Nr: 1550311	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at a non-VA facility on September 30, 2013, October 1, 2013, and October 3, 2013.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the VA Medical Center (VAMC) in St. Cloud, Minnesota.  

The Veteran's paper claims file and electronic files in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system were reviewed in conjunction with the disposition of the issue on appeal.  The VBMS electronic file contains a copy of an August 2015 brief.  The remaining records are otherwise either irrelevant or duplicates of those in paper claims file.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the services rendered at a non-VA facility on September 30, 2013, October 1, 2013, and October 3, 2013, were authorized in advance by VA.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of medical expenses incurred at a non-VA facility on September 30, 2013, October 1, 2013, and October 3, 2013, are met.  38 U.S.C.A. § 1703, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52-17.56 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran is seeking payment or reimbursement for services rendered at a non-VA facility, which he argues were authorized by VA in advance.  For the reasons discussed below, the Board finds that these services were within the scope of the prior authorization.
When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2015).  The issue of whether VA gave prior authorization for non-VA medical care received at a private facility is a factual, and not medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).

The evidence indicates that the Veteran is 100 percent disabled due to service-connected disabilities and is considered permanently and totally disabled.  An August 30, 2013 consultation request (consult number 737096) indicates that a biopsy showed low-grade apparent non-functioning neuroendocrine carcinoma of the pancreatic tail and that a PET demonstrated two apparent nearby-disease lymph nodes.  The Veteran was informed that surgery might be recommended; however, he indicated that he did not want to see Dr. R, a staff surgeon at the VAMC in Minneapolis, and that Dr. R felt the same way.  The Veteran was therefore referred to a general oncology surgeon for "evaluation and recommendations."  The justification for non-VA care was that the "VA facility does not provide the required service" and was approved by Dr. C.  A note indicates that this was not an approval for any other specialty or ancillary services other than as noted and that the non-VA provider must submit requests and obtain prior authorization for any other non-VA services.  The Veteran was ultimately scheduled for an appointment with Dr. NR at Centracare River Campus.  

An October 8, 2013 VA consultation sheet indicates that the Veteran was initially seen by Dr. NR on September 12, 2013, and that further testing, including an Octreoscan, was planned.  A VA employee noted that the laboratory testing the Veteran had on September 12, 2013, was without prior authorization, although clinically indicated.  It was also noted that if the Veteran had not yet had an Octreoscan, it could be ordered at the Minneapolis VAMC.  Later on October 8, 2013, a VA employee contacted Centracare and was informed that the Veteran had already completed the Octreoscan.  

The Veteran submitted private medical records from Centracare.  He underwent an Octreotide scan on September 30, 2013, and October 1, 2013.  He met with Dr. NR on October 3, 2013.  The physician discussed the situation in detail with the Veteran and his wife, including the risks of surgery and the chances of survival without surgery.  The Veteran indicated that he wanted to visit a naturopath and needed to think about surgery.  

A VA clinical tracking record for the Veteran indicates that consideration was given as to whether the care rendered on September 30, 2013, October 1, 2013, and October 3, 2013, should be approved under consult number 737096.  It was noted that the Octreotide scan on September 30, 2013, and October 1, 2013, were clinically indicated, but not approved in advance and that the Veteran could have been sent to the VAMC in Minneapolis.  It was also noted that the October 3, 2013 care was a follow-up appointment, which was clinically indicated and would have been approved had VA been aware it was scheduled.  

In this case, resolving reasonable doubt in favor of the Veteran, the Board finds that the care rendered on September 30, 2013, October 1, 2013, and October 3, 2013, falls within the scope of the authorization requested on August 30, 2013 (consult number 737096).  The scope of the authorization was "evaluation and recommendations."  It is clear that the Octreotide scan was clinically indicated and necessary for the evaluation and recommendation by Dr. NR, which had been previously authorized by VA.  The October 3, 2013, follow-up appointment for the purpose of discussing the Veteran's options is clearly within the scope of the authorization for "evaluation and recommendations."  

Based on the foregoing, the Board finds that payment or reimbursement for services rendered at a non-VA facility on September 30, 2013, October 1, 2013, and October 3, 2013, is warranted because these services were within the scope of a prior authorization.  


ORDER

Entitlement to payment or reimbursement for medical expenses incurred at a non-VA facility on September 30, 2013, October 1, 2013, and October 3, 2013, is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


